Citation Nr: 1233004	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  06-02 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a sleep disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to August 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the claim.  

The claim was remanded by the Board in January 2009, January 2010 and September 2011 for additional development.  The actions directed by the Board have been accomplished and the matter returned for appellate review.  

The Veteran submitted additional evidence directly to the Board in August 2012.  As the evidence was accompanied by a waiver of review by the Agency of Original Jurisdiction (AOJ), see August 2012 post-remand brief, it can be considered in this decision.  See 38 C.F.R. § 20.1304.  


FINDING OF FACT

The Board resolves reasonable doubt in the Veteran's favor by finding that a sleep disorder is etiologically related to active service.  


CONCLUSION OF LAW

The criteria for service connection for a sleep disorder have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is granting entitlement to service connection for a sleep disorder, which represents a complete grant of the benefit sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran seeks entitlement to service connection for a sleep disorder.  Service treatment records include a June 1968 medical report noting drowsiness. 

Post-service evidence of record shows complaints of sleepiness during a February 1977 private neurological examination.  During treatment in December 1977, the Veteran stated that he had excessive sleeping with fatigue following his in-service illness of encephalitis in 1968.  See records from Dr. C. and Dr. H.  

During an August 1990 VA examination, the Veteran reported a "sleeping disease," complained of being tired all the time, and indicated that he slept for a couple hours in the morning, afternoon and evening in addition to sleeping eight hours at night.  The examiner stated that the Veteran's daytime sleepiness may be a pathological condition, but was not related to the history of encephalitis.  See also attached psychiatric and neurological examination reports dated March 1990.  In April 2004, the Veteran was diagnosed as having sleep apnea; no history or opinion as to etiology was given with that diagnosis.  See VA treatment records.  

Given the in- and post-service medical evidence of record, the Board remanded the claim in January 2009 for a VA examination, which was conducted in June 2009.  The Veteran reported trouble with his sleep since his 1968 episode with encephalitis.  The impression was mild obstructive sleep apnea and the examiner provided an opinion after reviewing the claims folder that it was not related to any in-service disease or injury.  See also September 2009 addendum opinion.  

The Board determined that the VA examiner's opinion was not adequate as it was not accompanied by a detailed rationale.  See January 2010 remand.  The same VA examiner provided another opinion in March 2010, namely that an opinion had already been given and would be repeated.  Again, no rationale was provided.  In an April 2010 addendum, the same VA examiner reported that the Veteran was diagnosed with mild sleep apnea in 2004 and that his "present diagnosis of sleep apnea is less likely than not related to inservice or had onset in service."  The examiner once again failed to provide a rationale in support.  For these reasons, the claim was again remanded by the Board in September 2011.  The Board specifically instructed that a different VA examiner provide the next opinion.

An opinion from a different examiner than the one who had given opinions in June 2009, September 2009, March 2010 and April 2010, was provided in October 2011.  The examiner reported reviewing the Veteran's claims folder and opined that the claimed condition was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale provided was that there were no previous complaints of sleeping disorder reported by the Veteran in medical service records, except for EEG done following encephalitis illness in June 1968, and that the EEG indicated some drowsiness during the test, but it was not clear then if the drowsiness was due to the Veteran's young age at the time or due to mild, diffuse, cerebral dysfunction.  The examiner noted that a repeat EEG was recommended in two weeks but that there was no evidence it was done and that the Veteran was discharged in August 1968.  The examiner stated that without a definitive diagnosis, it would be mere speculation to determine if the EEG finding of drowsiness was typical of recent encephalitis condition, the result of the Veteran's young age, or perhaps some other condition.  The examiner also noted that the Veteran was seen by a neurologist in 1977 for daytime drowsiness and that the neurologist noted that the Veteran had a normal EEG (no record of actual EEG found) and that he may have narcolepsy due to the nature of his symptoms, but did not treat him due to the Veteran's abuse of alcohol at the time.  A CT completed in December 1977 was normal.  Lastly, the VA examiner indicated that the Veteran underwent a sleep study done at VA in 2003 and was found to have only mild sleep apnea.  It was the examiner's opinion that the Veteran had a sleeping disorder documented by EEG and no confirmatory study to confirm etiology prior to leaving service, and that his evaluation by a neurologist in 1977 suggested other etiologies that were not further investigated, ruled out, or treated.  

Based on the opinion provided in October 2011, which is the only probative opinion of record, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for a sleep disorder is warranted as etiologically related to active service.  38 C.F.R. §§ 3.102, 3.303. 


ORDER

Service connection for a sleep disorder is granted.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


